Citation Nr: 1454496	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  08-36 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for left ankle disability.


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a two rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  With regard to the Veteran's claim for an increased rating, in December 2007, the RO granted the Veteran's claim for an increased rating for bilateral hearing loss, and assigned a 10 percent evaluation, effective April 30, 2007.  The Veteran was initially granted service connection for bilateral hearing loss in July 1971, but the RO assigned a noncompensable rating.  The Veteran filed a notice of disagreement in December 2007.  A statement of the case (SOC) was issued in August 2008, and the Veteran filed a substantive appeal (VA Form 9) in November 2008.

The Board notes that the substantive appeal was filed outside of the 60-day time period that the Veteran had to perfect his appeal.  See 38 C.F.R. § 20.302(b) (2014).  Nevertheless, the claim was certified to the Board in a March 2009 VA Form 8 and testimony regarding the issue was obtained at a hearing before the undersigned Veterans Law Judge in August 2009.  As the VA has led the Veteran to believe the claim has been perfected and is in appellate status, the Board will adjudicate it below.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe the appeal was perfected).

With regard to the Veteran's claim of service connection for a left ankle disability, the RO denied service connection in a June 2008 rating decision.  The Veteran submitted a NOD with regard to the left ankle in March 2009.  A SOC was not issued.  The Veteran was then afforded a hearing before the undersigned in August 2009.  The Board noted that the Veteran had not been issued a SOC and remanded the left ankle issue back to the RO.  In March 2010, the RO issued an SOC which continued to deny service connection for the left ankle.  In April 2010, the Veteran perfected his appeal by filing a VA Form 9.

The Veteran requested a Board hearing in his November 2008 Substantive Appeal (VA Form 9).  A Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issue of increased rating for service-connected bilateral hearing loss was previously remanded in December 2009.  With regard to the Veteran's bilateral hearing loss, the previous remand directed the RO the provide notice to the Veteran concerning the requirements for a grant of an extra-schedular rating, and schedule the Veteran for a VA audiological examination to assess the Veteran's current level of disability.  In addition, and as noted above, the Board also remanded the issue of service connection for left ankle disability back to the RO for the issuance of an SOC, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was issued in March 2010.  Such development has been completed, and the issue has returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran had perfected a claim for service connection for squamous cell carcinoma.  As part of its December 2009 remand, the Board instructed the RO to issue an SOC for squamous cell carcinoma, pursuant to Manlincon v. West, supra.  This was done via the SOC issued in March 2010.  Subsequently, at a hearing before a different Veterans Law Judge, the Veteran withdrew his claim of service connection for squamous cell carcinoma.  In a March 2011 decision, the Board granted the dismissal.  As such, this issue is no longer before the Board.

The Board has reviewed the Veteran's claims file including the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of all the available evidence.

The issue of entitlement to service connection for left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to September 24, 2009, the Veteran's bilateral hearing loss has been manifested, at worst, by Level V hearing in the left ear and Level III in the right ear.

2.  From September 24, 2009, the Veteran's bilateral hearing loss has been manifested, at worst, by Level V hearing in the left ear and Level V in the right ear.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, prior to September 24, 2009 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for a rating of 20 percent for bilateral hearing loss, from September 24, 2009 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With regard to the claim for an increased rating, VCAA notice requirements were initially sent to the Veteran in a May 2007 letter.  This VCAA letter informed the Veteran of what evidence was needed to substantiate his claim for an increased rating, and also informed him of his and VA's respective duties for obtaining evidence.  Thereafter, the case was adjudicated by way of a December 2007 rating decision, the Veteran was issued a statement of the case in August 2008, and supplemental statement of the case was issued in March 2010.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  The Veteran has also been given VA audiological examinations in conjunction with his claim.

With regard to the VA audiological examinations of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  During the June 2007 VA examination, the Veteran reported that he had difficulty understanding normal conversations particularly in the presence of background noise.  In the February 2010 VA examination, the examiner recorded that the Veteran experienced difficulty understanding speech at work without his hearing aids.  The Veteran stated that that he used hearing aids at work, and that they were helpful.  The Veteran also reported that he recently damaged his hearing aids, and that a new set was ordered.  The Veteran reported no additional functional effects of his hearing loss.  Thus, the Board finds the Veteran's statement at the examination adequately described the functional effects of his bilateral hearing loss, as it demonstrates that the VA examiner elicited information from the Veteran about the effects of his disability.  Martinak, 21 Vet. App. at 455.

In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2013) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The VA Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examination is not defective under Martinak.  21 Vet. App. at 455.

Additionally, in August 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2009 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which were limited to the one issue involving and increased rating for bilateral hearing loss. Information was solicited regarding the Veteran's current hearing loss symptoms and his past employment history. Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that Board hearing was legally sufficient. Also, information was solicited regarding the etiology of the Veteran's hypertension and back disorder, to include the Veteran's allegations that they are related to his military service. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. Moreover, the Board subsequently left the record open for an additional 30 days to obtain additional evidence before the case was remanded the case for a VA examination. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  As described below, the Board finds that staged ratings are warranted by the evidence in this case.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86(b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id.

The Veteran was initially granted service-connection for bilateral hearing loss in July 1971, but assigned a noncompensable rating.  The Veteran's service-connected bilateral hearing loss is currently assigned a 10 percent rating, effective April 30, 2007.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  Therefore, he alleges that he is entitled to an increased rating in excess of 10 percent.

The Veteran filed his claim for an increased rating in April 2007.  In June 2007, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported difficulty understanding normal conversations particularly in the presence of background noise.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
70
85
90
73
LEFT
25
70
75
90
65

Maryland CNC testing revealed speech recognition ability of 84 in the right ear, and 74 in the left ear.  These audiometry test results equate to Level III hearing in the right ear, and Level V in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Board finds that the Veteran's hearing resulted in a 10 percent disability rating bilaterally.  38 C.F.R. § 4.85.  The examiner noted that the Veteran's hearing loss would not preclude employment, but that the Veteran may experience communication difficulties in less than ideal listening environments.

On September 24, 2009, the Veteran was given another audiological evaluation at the VAMC.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
70
85
90
74
LEFT
30
65
75
90
65

Maryland CNC testing revealed speech recognition ability of 76 in the right ear, and 70 in the left ear.  These audiometry test results equate to Level V hearing in the right ear, and Level V in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Board finds that the Veteran's hearing disasbility warrants in a 20 percent disability rating bilaterally.  38 C.F.R. § 4.85.  

The Veteran was given another VA examination in February 2010 in response to the September 2009 Board remand.  During the examination, the Veteran reported that he had difficulty understanding speech at work without the assistance of hearing aids.  Examination of the Veteran's hearing revealed slightly worsened pure tone thresholds, measured in decibels:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
70
85
95
75
LEFT
30
65
75
95
66

Maryland CNC testing revealed speech recognition ability of 78 in the right ear, and 76 in the left ear.  These audiometry test results equate to Level V hearing in the right ear, and Level IV in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 10 percent disability rating bilaterally.  38 C.F.R. § 4.85.  The examiner reported a moderate sloping to profound sensorineural hearing loss in the right ear and a mild sloping to profound sensorineural hearing loss in the left ear.

The Board has considered the lay evidence of record when adjudicating this claim.  The Board acknowledges that the Veteran is competent and credible to report the symptomatology associated with his hearing loss.  However, the Board notes that the rating criteria for hearing impairments are designed to consider the Veteran's diminished hearing acuity, and as outlined above, the assignment of a disability evaluation on a schedular basis is a purely mechanical process based on the objective audiometric test results.  Therefore, lay evidence is not competent to diagnose or assess hearing loss, and the Veteran's statements are accorded no probative value.

Based on the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent prior to September 24, 2009.  However, based upon the clinical examination results from September 24, 2009, the Board finds that the Veteran is entitled to a 20 percent rating for bilateral hearing loss, effective September 24, 2009.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).  

In addition, the Board acknowledges that the VA examination results of February 2010 would normally warrant a rating of only 10 percent.  However, the temporal proximity between the September 2009 examination and the February 2010 examination begs the question of whether the Veteran's bilateral hearing had actually improved over that five month period, or whether a change in testing conditions caused the different findings.  Additionally, the slight change in the Veteran's left ear speech recognition percent accounts for the Level IV versus a Level V.  While the Veteran was rated at 76 in the left ear, had it been rated at 74, he would have been entitled to Level V.  This slight difference raises a reasonable question of whether the differences are attributable to testing conditions or a simple rounding error.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 20 percent from September 24, 2009 is warranted.  See 38 C.F.R. § 4.3 ("When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.").

Extra-Schedular & TDIU Considerations

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

In its previously remand, the Board told the RO to furnish the Veteran with notice of what evidence was needed to substantiate a claim for an extra-schedular rating.  Subsequently, the Veteran filed a claim, and the RO adjudicated the issue by a November 2010 supplemental statement of the case.  The RO determined that referral for an extra-schedular was not warranted.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, at the June 2007 and February 2010 audiological examinations, with regard to the functional effects caused by the hearing impairment, the Veteran reported difficulty understanding speech at work without his hearing aids, and that he had difficulty understanding normal conversations particularly in the presence of background noise.  At his hearing, the Veteran reported that he had trouble at work understanding what was being said over the loud speaker.  The Veteran also reported difficulty hearing the television at home, and again claimed that, with increased environmental noise, he was needed to get closer to whatever it was he wanted to hear.  In addition, the Veteran reported that he had not lost employment because of his hearing loss, but that he had to take a lower paying job as a result of his hearing loss.  These impairments on the Veteran's functional capacity are no doubt caused by the Veteran's hearing loss, but the Veteran has not described exceptional or unusual features associated with hearing loss.  In fact, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  The Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determined that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Referral for consideration of an extra-schedular rating is not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While there is evidence of record regarding the difficulties the Veteran experiences at work because of his hearing loss, the Veteran has not contended and there is no medical evidence that suggests that his hearing loss alone renders him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.


ORDER

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss, prior to September 24, 2009, is denied.

Entitlement to an increased rating of 20 percent for bilateral hearing loss, effective September 24, 2009, is granted.



REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Veteran seeks service connection for a left ankle disability, which he claims occurred in service.  In a July 2007 statement, as well as during the August 2009 hearing, the Veteran described a situation in which his left ankle/leg got caught in a cable.  Someone was able to stop the cable, but the Veteran stated that, as a result, he was in a cast for several weeks.

The Veteran's service treatment records do not show complaints of or treatment for a left ankle disability.  On multiple Reports of Medical History, the Veteran indicated that he broke his right ankle when he was 18.  The Board notes, however, the Veteran is competent to report that as a result of his military duties, he suffered an injury to his left ankle.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any disability to his left ankle.  VA treatment record show that the Veteran has complained of left ankle pain since May 2007, and attributed the pain to the injury discussed above.  STRs do indicate that the Veteran worked on deck aboard the U.S.S. Albert David (DE-1050).  The Board finds that the Veteran should be afforded a VA examination as to his service-connection claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated with military service for the purpose of a VA examination).  The Veteran should be afforded a VA examination to determine the nature and etiology of any disabilities to his left ankle.

Finally, as these issues are remanded, any outstanding treatment records, VA or private, relevant to the Veteran's left ankle disability should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to provide an approximate date when his left leg got caught in the boat davit.  The Veteran should be informed that the date of the incident is important for purposes of searching ship deck logs.

2.  After allowing a reasonable time for the above development, contact the Naval History and Heritage Command (Ships Deck Logs Section, Naval History and Heritage Command, Building 57, 805 Kidder Breese Street SE, Washington Naval Yard, Washington, D.C. 20374-5060) and request the U.S.S. Albert David (DE-1050) deck logs, or a search of such deck logs for information involving any accident involving the Veteran's leg getting caught in a davit, based on the date(s) provided by the Veteran.  Any negative response from the Naval History and Heritage Command must be associated with the claims folder.  (The search should be for reasonable date range around the date provided by the Veteran as the date of the injury.)

3.  The Veteran should also be given an opportunity to identify any healthcare provided who has treated him for his left ankle since service.  After securing any necessary authorizations from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made any why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Following the completion of the above development, and the receipt of any outstanding records, afford the Veteran a VA examination to determine the nature and etiology of any disabilities to this left ankle.  The examiner should review the claims folder (to include paper and electronic) and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints-to specifically include his assertions of continued pain due to the incident aboard the ship; and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following:

(a) Diagnose any disabilities associated with the Veteran's left ankle. 

(b) For any current disability of the left ankle, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in, aggravated by, or otherwise the result of the Veteran's active service.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms.  The Veteran's statements must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a rationale for doing so.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be adjudicated based on the entirety of the evidence, to include any new evidence received.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


